Citation Nr: 1108877	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  09-23 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to special monthly pension benefits based on the need for aid and attendance and/or housebound status.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to September 1970.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran is in need of the regular aid and attendance of another person.


CONCLUSION OF LAW

The criteria for an award of special monthly pension based on the need for the regular aid and attendance of another person have been met.  38 U.S.C.A. §§ 1521, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.351, 3.352 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010).  VA has issued regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Without deciding whether the notice and development requirements of the VCAA have been satisfied in the present case, this law does not preclude the Board from adjudicating the issue involving the Veteran's claim for special monthly pension benefits based on the need for aid and attendance and/or housebound status as the Board is taking action favorable to the Veteran by granting the benefit sought.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).

Special monthly pension benefits are payable when the Veteran is in need of regular aid and attendance or has a permanent disability rated at 100 percent and has either an additional disability or disabilities independently ratable at 60 percent or more or is permanently housebound.  38 U.S.C.A. § 1521(d)(1), (e); 38 C.F.R. § 3.351(a)-(d).

Being permanently housebound means the Veteran is substantially confined to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 C.F.R. § 3.351(d).  The need for aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351(b).  Requiring the regular aid and attendance of another person occurs when the Veteran is blind or nearly blind, is a patient in a nursing home because of mental or physical incapacity, or establishes a factual need for aid and attendance.  38 C.F.R. § 3.351(c).  A factual need for aid and attendance must be based on actual requirements of personal assistance from others.  38 C.F.R. § 3.352(a).  The evidence need only establish that the Veteran is so helpless as to need regular, rather than constant, aid and attendance.  Consideration is given to such conditions as: inability of the Veteran to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the Veteran to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers inherent in his daily environment.  Bedridden is that condition which, through its essential character, actually requires that the Veteran remain in bed.  It is not required that all of the disabling conditions enumerated above exist and the particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  38 C.F.R. § 3.352(a).

The evidence of record includes aid and attendance medical statements which were dated in September 2006 and February 2008, as well as a VA aid and attendance medical examination dated in April 2008.

A December 2010 aid and attendance medical statement was provided by a VA examiner.  The examiner stated that the Veteran had rheumatoid arthritis and low back pain due to spinal stenosis.  The Veteran was not able to walk without the assistance of another person, and required a walker for motion.  He had difficulty and required assistance with dressing due to arthritis.  The Veteran was also reported to need assistance with bathing and tending to other hygiene needs.  He had difficulty with caring for himself and needed assistance due to arthritis.  The Veteran was not blind.  The examiner certified that the Veteran required the daily personal health care services of a skilled provider without which he would require hospital, nursing home or other institutional care.

The Board finds that the Veteran is entitled to special monthly pension benefits based on the need for aid and attendance.  The December 2010 aid and attendance medical statement specifically states that the Veteran requires the daily personal health care services of a skilled provider without which he would require hospital, nursing home or other institutional care.  There is no contemporary evidence of record that contradicts this medical opinion.  Thus, the evidence of record demonstrates that the Veteran has an actual requirement of personal assistance from others.  Therefore, the evidence of record demonstrates that the Veteran has a factual need for aid and attendance for VA purposes.

Accordingly, applying the doctrine of reasonable doubt, the Board finds that the Veteran is in need of the regular aid and attendance of another person.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, special monthly pension based on regular need for aid and attendance is warranted.


ORDER

Special monthly pension based on the need for regular aid and attendance of another person is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


